ERVIN, Justice
(dissenting).
Under the principles announced in Raydel, Ltd. v. Medcalfe, 178 So.2d 569 (Fla.1965), a bailor-owner of a car (in this instance G & C Ford Co.) is not liable for injuries his bailee inflicts upon himself by reason of his negligent operation of the bailed car. The dangerous instrumentality and vicarious liability doctrines do not cover such a situation. Neither is the bailor-owner liable for injuries negligently inflicted upon a successor bailee (Toner in this case) by the driver (McGowan) selected by the successor bailee (Toner) to operate the car.
Raydel holds: . . . where a bailee instead of driving the automobile himself permits a third party to drive it for him and is injured by the driver’s negligence while a passenger in the car,” the bailor-owner of the car is not liable. (Text 572.)